  Case 15-22360         Doc 30     Filed 11/02/18 Entered 11/02/18 09:54:23              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-22360
         NNEKA CANTREALA BETTS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/29/2015.

         2) The plan was confirmed on 08/20/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 07/02/2018.

         6) Number of months from filing to last payment: 36.

         7) Number of months case was pending: 40.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $16,600.00.

         10) Amount of unsecured claims discharged without payment: $151,644.67.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-22360        Doc 30       Filed 11/02/18 Entered 11/02/18 09:54:23                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $7,719.00
       Less amount refunded to debtor                            $519.00

NET RECEIPTS:                                                                                     $7,200.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $325.46
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,325.46

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                Class    Scheduled      Asserted         Allowed        Paid         Paid
ACE CASH SERVICES                Unsecured           0.00           NA              NA            0.00       0.00
Americash                        Unsecured           0.00           NA              NA            0.00       0.00
AMERICASH LOANS LLC              Unsecured           0.00        482.80          482.80           9.76       0.00
Anasazi Group                    Unsecured           0.00           NA              NA            0.00       0.00
BANK OF AMERICA                  Unsecured          42.00           NA              NA            0.00       0.00
Blue Thread Lending              Unsecured         300.00           NA              NA            0.00       0.00
BMO HARRIS NA                    Unsecured         560.00           NA              NA            0.00       0.00
CADENCE HEALTH                   Unsecured          40.00           NA              NA            0.00       0.00
CENTRAL DUPAGE HOSPITAL          Unsecured           0.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         225.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured            NA         225.00          225.00           4.55       0.00
Continental Service Group        Unsecured      2,520.00            NA              NA            0.00       0.00
CP INVESTORS                     Unsecured           0.00           NA              NA            0.00       0.00
CUTTER GROUP                     Unsecured           0.00           NA              NA            0.00       0.00
DELAWARE SOLUTIONS               Unsecured           0.00           NA              NA            0.00       0.00
DIRECTV                          Unsecured         379.00           NA              NA            0.00       0.00
DIVERSIFIED CONSULTANTS INC      Unsecured         379.00           NA              NA            0.00       0.00
DJR GROUP                        Unsecured         260.00           NA              NA            0.00       0.00
EASTSIDE LENDERS LLC             Unsecured           0.00      1,250.00        1,250.00          25.26       0.00
FIRST PREMIER BANK               Unsecured         421.00           NA              NA            0.00       0.00
GLHEC & AFF                      Unsecured            NA     20,737.69        20,737.69        419.06        0.00
GLHEC & AFF                      Unsecured     85,106.00     71,790.84        71,790.84      1,450.72        0.00
GREEN OAKS APARTMENTS            Unsecured         836.00      1,411.31        1,411.31          28.52       0.00
HARRIS & HARRIS                  Unsecured           0.00           NA              NA            0.00       0.00
Hydra Financial Limited Fund     Unsecured           0.00           NA              NA            0.00       0.00
HYUNDAI MOTOR FINANCE CO         Unsecured      5,000.00       6,980.57        6,980.57        141.06        0.00
LA FITNESS                       Unsecured         120.00           NA              NA            0.00       0.00
LAKOTA CASH                      Unsecured           0.00           NA              NA            0.00       0.00
LONGBOAT SERVICES LLC            Unsecured           0.00           NA              NA            0.00       0.00
MEDICAL DIAGNOSTIC SERVICES      Unsecured         225.00           NA              NA            0.00       0.00
NATIONAL CREDIT ADJUSTERS        Unsecured           0.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-22360         Doc 30      Filed 11/02/18 Entered 11/02/18 09:54:23                  Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim         Claim         Claim        Principal       Int.
Name                               Class    Scheduled      Asserted      Allowed         Paid          Paid
NATIONWIDE CREDIT & COLLECTION Unsecured           53.00           NA           NA             0.00        0.00
NORDSTROM FSB                   Unsecured         512.00           NA           NA             0.00        0.00
PALOS COMMUNITY HOSPITAL        Unsecured      2,400.00            NA           NA             0.00        0.00
PORANIA LLC                     Unsecured           0.00        390.00       390.00            7.88        0.00
PORTVIEW BILLING LLC            Unsecured         750.00           NA           NA             0.00        0.00
SIR FINANCE                     Unsecured      3,662.00       3,684.95     3,684.95           74.46        0.00
SLM FINANCIAL CORP              Unsecured           0.00           NA           NA             0.00        0.00
SPEEDY CASH                     Unsecured         440.00           NA           NA             0.00        0.00
SPRINT                          Unsecured         430.00           NA           NA             0.00        0.00
STANDARD BANK & TRUST           Unsecured         500.00           NA           NA             0.00        0.00
T-MOBILE/T-MOBILE USA INC       Unsecured      1,106.00         644.96       644.96           13.03        0.00
TRUSTMARK RECOVERY              Unsecured           0.00           NA           NA             0.00        0.00
UNITED CASH LOANS               Unsecured           0.00           NA           NA             0.00        0.00
US DEPT OF ED NAVIENT SOLUTIONS Unsecured     34,167.00     34,652.09     34,652.09         700.24         0.00
VERIZON WIRELESS                Unsecured      1,000.00            NA           NA             0.00        0.00
Vin Capital LLC                 Unsecured           0.00           NA           NA             0.00        0.00
WEST SUBURBAN HOSPITAL          Unsecured         713.00           NA           NA             0.00        0.00
WILLIAMS & FUDGE                Unsecured           0.00           NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim           Principal                Interest
                                                           Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00                 $0.00               $0.00
      Mortgage Arrearage                                     $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                                $0.00                 $0.00               $0.00
      All Other Secured                                      $0.00                 $0.00               $0.00
TOTAL SECURED:                                               $0.00                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                 $0.00               $0.00
       Domestic Support Ongoing                              $0.00                 $0.00               $0.00
       All Other Priority                                    $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                              $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                           $142,250.21           $2,874.54                  $0.00


Disbursements:

        Expenses of Administration                            $4,325.46
        Disbursements to Creditors                            $2,874.54

TOTAL DISBURSEMENTS :                                                                          $7,200.00



UST Form 101-13-FR-S (09/01/2009)
  Case 15-22360         Doc 30      Filed 11/02/18 Entered 11/02/18 09:54:23                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
